Citation Nr: 1044089	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-29 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to October 
1956.  He died in April 2008

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2008 from the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that remand is necessary to more fully develop 
the evidence in this matter and to address due process concerns.  
The appellant has alleged that the Veteran's service in the Navy 
resulted in asbestos exposure which caused the mesothelioma that 
led to his death.  

As to claims of service connection for asbestosis or other 
asbestos-related diseases (such as mesothelioma), VA has issued a 
circular on asbestos-related diseases.  This circular, DVB 
Circular 21- 88-8, Asbestos- Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The latest M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 3, 
1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy Veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual M21-
1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United 
States Court of Appeals for Veterans Claims (Court) found that 
provisions in former paragraph 7.68 (predecessor to paragraph 
7.21) of VBA Manual M21-1, Part VI, did not create a presumption 
of exposure to asbestos.  Medical nexus evidence is required in 
claims for asbestos related disease related to alleged asbestos 
exposure in service.  VAOPGCPREC 4-00.

The Veteran is noted to have served aboard 2 ships in the 
service, with a brief amount of time spent on the U.S.S. Henley 
in September 1953, but with the majority of his service time 
spent aboard the U.S.S. Strong, from December 1953 to September 
1956.  Ship information obtained about the U.S.S. Strong and 
associated with the claims folder shows that this ship was a 
World War II era ship and that it was overhauled at the 
Charleston Naval shipyard in 1953, during his active service.  
The RO did not consider such shipboard service in light of the 
above described provisions from the M21-1, which suggest that 
asbestos was used in the construction of World War II era ships.

Instead, the RO simply determined in the July 2009 statement of 
the case that his military occupational specialty (MOS) of 
radarman was deemed to have a minimal likely exposure to 
asbestos, according to the Service Department. (see page 16 of 
Statement of the Case).  A review of the records in the claims 
file to include the service personnel records did not reveal this 
statement from the Service Department as to the minimal exposure 
level for asbestos to be of record.  VA's failure to allow the 
Veteran to review this evidence apparently from the Service 
Department as per the threat level of asbestos exposure for his 
MOS, which it relied upon in its decision, constituted a 
violation of the fair process principles set forth by the Court 
decision in Thurber v. Brown 5 Vet. App. 119 (1993).

In addition the Board finds that further development is indicated 
to clarify all sources of the Veteran's claimed asbestos 
exposure.  The Board notes that there is no evidence in the 
claims folder regarding any other possible sources of asbestos 
exposure, to include from any post service sources.  The record 
contains no discussion of the Veteran's post-service employment, 
and the Board is unable to rule out the possibility that he had 
extensive exposure to asbestos in his post service career.  Thus, 
the AOJ should contact the appellant and request that she provide 
information regarding the Veteran's post-service employment.  She 
should be asked to identify the nature of the Veteran's 
employment after service and indicate whether or not she has 
reason to believe he was exposed to asbestos after service.  She 
should be asked to provide any additional information pertinent 
to this matter, including information from other sources to 
include employment/workers compensation records or any records 
created in conjunction with possible asbestos-related litigation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should contact the appellant 
and request that she provide more 
information about the Veteran's claimed 
asbestos exposure during and after service.  
She should be asked to identify the nature 
of the Veteran's employment after service 
and indicate whether or not she has reason 
to believe he was exposed to asbestos after 
service.  She should be asked to provide 
any additional information pertinent to 
this matter, including information from 
other sources to include employment/workers 
compensation records or any records created 
in conjunction with possible asbestos-
related litigation.  If indicated, and 
after obtaining necessary authorization, 
the AOJ should attempt to obtain records 
pertaining to such exposure from the all 
sources, to include any 
occupational/workers compensation records 
or any records pertaining to any possible 
litigation involving asbestos exposure.  If 
the above-mentioned records are not 
available, that fact should be entered 
in the claims file.

2.  The Veteran's long term service aboard 
a World War II era ship (U.S.S. Strong), as 
well as the short term service aboard the 
U.S.S. Henley should be considered in 
conjunction with the provisions of the VBA 
Manual M21-1, Part VI, pertaining to 
asbestos exposure, and a determination 
should be made as to whether it is as 
likely as not such shipboard service caused 
asbestos exposure.  If further 
investigation is necessary to make such a 
determination the AOJ should prepare a 
letter asking the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's claimed in- 
service asbestos exposure from working 
aboard the above described ships.  Copies 
of the Veteran's available service 
treatment records and service personnel 
records, and his contentions regarding 
exposure to asbestos should be forwarded to 
the JSRRC.  If indicated by the JSRRC, the 
AOJ should contact the United States Navy 
and/or the National Archives and request 
copies of the ship logs to help answer 
these questions.

3.  If the AOJ continues to determine that 
in-service asbestos exposure is not shown 
in this case, it must provide to the 
Veteran a copy of the determination from 
the Service Department which it based its 
determination that asbestos exposure had 
not taken place, wherein the MOS of 
radarman was described as having a minimal 
potential for asbestos exposure.  It should 
be clearly indicated in writing that the 
Veteran was given copies of this 
determination.  Documentation thereof 
should be associated with the claims 
folder.

4.  Thereafter, following any additional 
development deemed necessary (to include 
examination, if appropriate), the AOJ 
should consider all of the evidence of 
record and re- adjudicate the appellant's 
claim for service connection for the cause 
of the Veteran's death.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




